IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,773-01


                           EX PARTE SHAWN PINSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B-44,548 -A IN THE 161ST DISTRICT COURT
                              FROM ECTOR COUNTY


       Per curiam. NEWELL, J., dissented.

                                            ORDER

       Applicant was convicted of murder and sentenced to seventy years’ imprisonment. The

Eleventh Court of Appeals affirmed his conviction. Pinson v. State, No. 11-17-00003-CR (Tex.

App.—Eastland Dec. 21. 2018, pet. ref’d) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because he did not object to (1) the

court’s charge that failed to limit the definitions of the culpable mental states to the result of

Applicant's conduct and the prosecutor’s arguments that the culpable mental states apply to the

nature of his conduct; and (2) the prosecutor’s argument and the verdict forms that required the jury
                                                                                                        2

to unanimously acquit him of murder before it could consider the lesser-included offenses.

Applicant also contends that appellate counsel was ineffective for failing to raise the issue on appeal

that the trial court erred in failing to limit the definitions of the culpable mental states to the result

of Applicant’s conduct. The trial court has determined that both trial counsel and appellate counsel

were ineffective and recommends that we grant relief. However, we find that the record does not

support the trial court's conclusions that Applicant was harmed by trial counsel’s and appellate

counsel’s alleged failures. All relief is denied.



Filed: September 22, 2021
Do not publish